Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 1 of 53 PagelD: 20249

UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEW JERSEY
IN RE VALEANT PHARMACEUTICALS Master No.: 3:15-cv-07658-MAS-LHG
INTERNATIONAL, INC. SECURITIES
LITIGATION
THIS DOCUMENT RELATES TO ALL
CASES
IN RE: VALEANT PHARMACEUTICALS Civil Action No. 3:16-cv-03087-MAS-LHG
INTERNATIONAL, INC. THIRD-PARTY
PAYOR LITIGATION STIPULATION AND [PROPOSED]
ORDER GOVERNING PROTOCOL FOR
FACT DEPOSITIONS

 

This stipulated deposition protocol (“Protocol”) will govern all depositions of fact
witnesses taken in (1) /n re Valeant Pharmaceuticals International, Inc. Securities
Litigation, No. 15-cv-07658 (the “Securities Class Action”), and (2) the related direct
actions listed on Exhibit A (the “Opt-Out Actions”) (together with the Securities Class
Action, the “Securities Actions”), and (3) depositions of certain fact witnesses (as
described below) in Jn re Valeant Pharmaceuticals International, Inc. Third-Party Payor
Litigation, No. 16-cv-03078 (the “Third-Party Payor Action”) (collectively, the “Actions”
and separately, any “Action”). This Protocol constitutes a stipulation of the parties to the
Actions (collectively, the “Parties” and individually, any “Party”) and is intended to be
consistent with and to supplement but not modify the terms of the Joint Discovery Plan, so
ordered on October 16, 2019 (ECF No. 148-1), and the Joint Stipulation and Order re:
Discovery and Schedule in Securities Class Action and Opt-Out Litigations (No. 15-cv-

07658, ECF No. 634). Expert witness depositions in the Actions and depositions of the

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 2 of 53 PagelD: 20250

Plaintiffs and their representatives in the Third-Party Payor Action are not subject to this
Protocol. The Parties agree to submit a proposed order concerning expert witness
depositions no later than thirty (30) days before such depositions are to commence.

As of the date of this Protocol, the Special Master has issued a Report and
Recommendation on Defendants’ motions to dismiss in the Third-Party Payor Action.
Valeant submitted an appeal of that Report and Recommendation on September 14, 2020.
Subject to the terms below, the Third-Party Payor Action Plaintiffs have agreed to enter
into this protocol for the purpose of efficiently facilitating the depositions of certain
Valeant, Philidor, and third-party witnesses who are expected to be deposed in both the
Securities Actions and the Third-Party Payor Action, and to avoid having such witnesses
deposed multiple times.

The Securities Actions are coordinated for pretrial purposes pursuant to the Court’s
October 12, 2018 Case Management Order No. 1. (No. 15-cv-07658, ECF No. 369). The
Actions are pending before special master Dennis M. Cavanaugh, U.S.D.J. (ret.) (the
“Special Master”) pursuant to the Court’s September 10, 2019 Order. (No. 15-cv-07658,
ECF No. 484).

I, PARTIES SUBJECT TO THIS PROTOCOL

The Parties subject to this Protocol are set forth below and as defined in Exhibit A:

1. Parties to the Securities Class Action (the named plaintiff City of Tucson
together with and on behalf of the Tucson Supplemental Retirement
System (the “Securities Class Action Plaintiff’) and defendant
PricewaterhouseCoopers LLP (“PwC”’))

2. The Opt-Out Action Plaintiffs
3. The Opt-Out Action Defendants

4, The Parties to the Third-Party Payor Action (the “Third-Party Payor
Action Plaintiffs” (including any plaintiffs and proposed representatives

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 3 of 53 PagelD: 20251

that are not yet named) and the “Third-Party Payor Action Defendants”),
subject to the exception that depositions involving the representatives of
the Plaintiffs in the Third-Party Payor Action are not subject to the terms
of this Protocol.!

aa

For purposes of this Deposition Protocol, unless otherwise noted, (1) “Plaintiffs
include the Securities Class Action Plaintiff, the Opt-Out Action Plaintiffs, and Third-Party
Payor Plaintiffs, and (2) “Defendants” include PwC, the Opt-Out Action Defendants, and
Third-Party Payor Action Defendants.

Il. DEPOSITIONS - GENERALLY
A. Scheduling Committee

The Parties shall create a Scheduling Committee of no more than nine (9)
representatives: one (1) representative of the Securities Class Action Plaintiff, two (2)
representatives of the Opt-Out Action Plaintiffs, one (1) representative of the Third-Party
Payor Action Plaintiffs, one (1) representative of defendant Valeant, one (1) representative
of defendant PwC, one (1) representative of the Opt-Out Action Defendants other than
Defendant Valeant, and two (2) representatives of the Third-Party Payor Action
Defendants other than Defendant Valeant. The Scheduling Committee shall oversee the
scheduling of all depositions.

Before the issuance of any notice of deposition, the Plaintiff representatives and the
Defendant representatives shall confer in good faith among their respective Plaintiff-
groups and Defendant-groups to identify and notify the Scheduling Committee of agreed-
upon witnesses to be deposed subject to the limitations on the number of depositions set

forth in Part TI(1) below.

 

' Depositions of the Third-Party Payor Action Plaintiffs and their pharmacy benefit
managers will be governed by a protocol to be established shortly.

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 4 of 53 PagelD: 20252

The Scheduling Committee shall coordinate in good faith regarding the scheduling
of all depositions. The Scheduling Committee shall create and maintain a master calendar
of scheduled depositions that can be viewed online by any Party (“Master Deposition
Scheduling Website”). The master calendar will be jointly maintained by the Scheduling
Committee. All depositions will be posted to the master calendar at least two (2) weeks in
advance.

Unless the Parties otherwise agree or the Court so orders, (a) no more than two (2)
depositions per day shall be scheduled and (b) no more than five (5) depositions per week
shall be scheduled. When possible, the Parties agree to make reasonable efforts to avoid
scheduling two depositions on the same day or scheduling in-person depositions in
different cities on consecutive dates.

B. Holidays

No depositions may be scheduled on the day of an in-person Court hearing in any
of the Actions, or any national or religious holidays. For purposes of this Deposition
Protocol, such holidays are New Year’s Day, Martin Luther King Jr.’s Birthday,
Presidents’ Day, Passover (2 days), Good Friday, Easter, Easter Monday, Eid al-Fitr (2
days), Memorial Day, Independence Day, Labor Day, Rosh Hashanah (2 days), Yom
Kippur (2 days), Columbus Day, Veterans’ Day, Thanksgiving (Wednesday, Thursday,
and Friday), Christmas Eve, Christmas Day, and New Year’s Eve.

Cc. Daily Schedule

Depositions shall begin at 9:00 a.m. (time zone of deposition), unless otherwise
agreed to by the Parties. Where necessary to avoid returning on a subsequent day, the
Parties and the deponent shall attempt to complete the deposition by extending the

deposition for up to one hour, or longer upon agreement.

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 5 of 53 PagelD: 20253

D. Location of Deposition

New York City is the preferred location for depositions. The Parties will request
that witnesses voluntarily agree to appear for depositions in New York City. If a witness
does not agree to appear in New York City, the location of the deposition will be set in
accordance with the Federal Rules of Civil Procedure, and the Parties will make a good
faith effort to conduct the deposition within a 25-mile radius of a major international
airport.

The Parties will negotiate in good faith for depositions to be scheduled and taken
within a reasonable time frame, whether remotely or in person. If multiple witnesses’
depositions will take place in person in the same city (other than New York City), the
Scheduling Committee shall make reasonable efforts, when possible, to schedule those
depositions during the same week, and on consecutive days, in order to reduce the amount
of travel required by the Parties and their counsel.

E. Scheduling

The Parties shall work cooperatively with the Scheduling Committee after a
deposition notice is issued to ensure a fair and orderly process for the scheduling of
depositions and to select mutually agreeable dates for the deposition. Depositions shal] not
be allowed, without leave of the Court or the Special Master or by agreement of the Parties,
on less than twenty days’ notice.

Counsel for Parties who seek depositions of witnesses other than current or former
officers, directors, partners, or employees of the Parties (excluding the Third-Party Payor
Plaintiffs and representatives of the Third-Party Payor Plaintiffs), or Securities Action
Plaintiffs’ investment advisors (“Non-Party Witnesses”) shall notify the Scheduling

Committee. The Scheduling Committee shall meet and confer and contact the Non-Party

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 6 of 53 PagelD: 20254

Witness in an attempt to voluntarily schedule the requested deposition within the time
requested by counsel. If the Non-Party Witness does not consent to the request, the
Scheduling Committee shall designate a day for the Non-Party Witness to be deposed.
Once a date for the Non-Party Witness deposition has been designated, counsel shall serve
a notice and subpoena on the Non-Party Witness pursuant to Rule 45 of the Federal Rules
of Civil Procedure.

F. Noticing Depositions

Depositions shall be noticed pursuant to the Federal Rules of Civil Procedure, and
all deposition notices shall be served on all Parties electronically and posted on the Master
Deposition Scheduling Website. Deposition notices shall have the legal effect of a
deposition notice in all Actions.

All Non-Party Witness subpoenas seeking deposition testimony shall comply with
Federal Rule of Civil Procedure 45. A copy of this Protocol shall be attached to each Non-
Party Witness subpoena issued or served in the Actions requesting deposition testimony.

G. Avoidance of Duplicative Depositions

Absent agreement of the Parties and the witness or an order of the Court or the
Special Master, no witness should be deposed more than once in these proceedings.

H. Duration of Deposition

There are more than one hundred Parties in these coordinated actions. The Parties
recognize that more than seven hours of time on the record may be required to allow the
Parties to fairly examine certain witnesses. The Parties further recognize that certain
Parties and/or witnesses have produced or may produce transcripts of such Party’s or

witness’s testimony in the Canadian Actions or before the U.S. Securities and Exchange

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 7 of 53 PagelD: 20255

Commission. The Parties have agreed to confer on certain steps to best minimize
unnecessary duplication, while allowing Parties an opportunity to fairly examine witnesses.

The deposition ofa witness shall presumptively be two (2) days (defined as fourteen
total hours of examination, seven (7) hours per day, excluding time taken for breaks, meals,
and other reasons). In the event the deposition is cross-noticed, the Parties shall meet and
confer in good faith with respect to any allocation of time among the noticing and cross-
noticing parties, as well as with respect to whether additional day(s) of examination are
required. Notwithstanding the foregoing, direct examination of a witness by the witness’s
counsel shall be allowed for 15 additional minutes, beyond the seven (7) hour limit per
day, for each day of the examination (i.e., 30 minutes at the conclusion of a two-day
deposition, 45 minutes at the conclusion of a three-day deposition, etc.).

All the above provisions regarding deposition time limits and time sharing may be
modified, as necessary, by agreement of the Parties or by order of the Special Master. If
disputes arise about the duration of an examination, the Parties may submit the dispute to
the Special Master for resolution. The Special Master shall have the authority to modify
the duration of particular depositions for good cause shown.

L Limitations on Number of Depositions

Other than by agreement of the Parties or for good cause shown, the Parties agree
to the following presumptive limits on the number of depositions that may be taken in these

Actions:

 

2 “Canadian Actions” refers to (a) Catucci v. Valeant (Court File No. 500-06-000783 163)
(Que. Super. Ct.); (b) Blackrock Asset Management Canada Ltd. v. Valeant
Pharmaceuticals International, Inc. (Court File No. 500-17-103749-183) (Que. Super.
Ct.); and (c) California State Teachers Retirement System v. Bausch Health Companies,
Inc. (Court File No. 500-11-054155-185) (Que. Super, Ct.).

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 8 of 53 PagelD: 20256

(a) Plaintiffs may collectively take seventy (70) depositions of Defendants,
including depositions of current or former officers, directors, partners, or employees of
Defendants and depositions pursuant to Federal Rule of Civil Procedure 30(b)(6);

(b) Defendants in the Opt-Out Cases are permitted collectively to take four
depositions, including Rule 30(b)(6) depositions, of each Opt-Out Plaintiff Group (defined
as an individual Plaintiff or a group of individual Plaintiffs in the same action, which made
the decision(s) to invest in Valeant securities themselves or through an investment advisor
or manager that bears a corporate affiliation or other organizational relationship with the
individual Plaintiff or group of Plaintiffs); except that, in the case of Opt-Out Plaintiff
Groups in which the Opt-Out Plaintiffs represent that relevant Valeant investment
decisions were made, in full or part, by an external investment advisor or manager (defined
as an entity that bears no corporate affiliation or other organizational relationship with the
respective Opt-Out Plaintiff Group), Defendants in the Opt-Out Cases are permitted
collectively to take two depositions (including Rule 30(b)(6) depositions) of the Opt-Out
Plaintiff Group, and the Opt-Out Plaintiffs agree not to oppose up to two depositions
(whether a Rule 30(b)(6) deposition or otherwise) of each external investment advisor or
manager who made the relevant Valeant investment decisions; provided that, where a
witness for one Opt-Out Plaintiff Group is expected to provide testimony relevant to
investment decision(s) made on behalf of one or more other Opt-Out Plaintiff Group(s),
that witness will be subject to a single deposition, which will address the investment

decisions with respect to each of those Opt-Out Plaintiff Groups.°

 

3 Notwithstanding the limitations in 1.(a) and 1.(b) above, the Parties acknowledge that
certain Opt-Out Plaintiff Groups may be differently situated. Plaintiffs believe that, for
certain Opt-Out Plaintiff Groups, Defendants should be entitled to take fewer than the

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 9 of 53 PagelD: 20257

(c) The Depositions of Third-Party Payor Plaintiffs and their representatives are not
subject to this protocol. A deposition protocol for the Third Party Payor Plaintiffs will be
negotiated promptly after the motions to dismiss in that action are decided. *

(d) PwC is permitted to take two depositions of the Securities Class Action Plaintiff,
including Rule 30(b)(6) depositions, and the Securities Class Action Plaintiff agrees not to
oppose PwC taking up to two depositions of each external investment advisor or manager
who made relevant Valeant investment decisions for the Securities Class Action
Plaintiff. After the stay in the Securities Class Action ends, PwC and the Securities Class
Action Plaintiff agree to meet and confer on whether additional discovery relating to class
certification issues, other than more than two depositions of the Securities Class Action
Plaintiff, is needed. If after meeting and conferring PwC and the Securities Class Action
Plaintiff disagree on whether such additional discovery is needed, they shall raise the issue
with the Special Master.

(e) Defendants, as a group, and Plaintiffs, as a group, may each take no more than

fifty (50) depositions of Non-Party Witnesses.

 

number of depositions stated above. Defendants believe that, in certain cases,
Defendants should be entitled to take more than the number of depositions stated above.
Defendants also believe that in certain circumstances the Opt-Out Plaintiffs should be
entitled to take fewer than the number of depositions stated above. The Parties will
confer in good faith in such instances, and will present any disputes to the Special
Master.

4 If, after any appeal of the TPP R&R, the Third-Party Payor Action Defendants’ motions
to dismiss are granted in full by the Court, the Third-Party Payor Action Plaintiffs will
not participate in depositions.

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 10 of 53 PagelD: 20258

J. Disputes During Deposition

Disputes between the Parties shall be addressed to the Special Master in accord
with ¥ 9 of the Referral Order (ECF No. 484). The Parties may contact the Special Master
during a deposition should a dispute arise that necessitates his involvement. The time
necessary to raise the issue with the Special Master shall not be counted against the time
of the deposition taker. In the event the Special Master is unavailable by telephone, the
deposition shall nevertheless continue to be taken as to matters not in dispute. Nothing in
this Order shall deny counsel the right to: (1) suspend a deposition pursuant to Fed. R. Civ.
P. 30(d)(3); and (ii) file an appropriate motion with the Special Master after the deposition
consistent with the procedures set forth in the Court’s September 10, 2019 order appointing
the Special Master (No. 15-cv-07658, ECF No. 484).

Ill. Rule 30(b)(6) Depositions

If a fact deponent is also designated by any Party as a Rule 30(b)(6) witness as to
any topic pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure (an
“Overlapping Witness”), the Parties shall make reasonable efforts to ensure the
Overlapping Witness’s fact deposition and Rule 30(b)(6) deposition shall occur on the
same day or days. Unless otherwise agreed to by the Parties or ordered by the Court or
Special Master, an Overlapping Witness shall not be deposed more than once as a fact
deponent.

Not less than fourteen (14) calendar days before a Rule 30(b)(6) deposition, the
Party producing the witness(es) shall identify the witness(es) to the Party or Parties taking
the deposition. Not less than ten (10) calendar days before a Rule 30(b)(6) deposition, the
Party or Parties taking the deposition has/have the option to identify no more than thirty

(30) documents (in the aggregate) that relate to the topic(s) on which the witness has been

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 11 of 53 PagelD: 20259

designated to testify. The witness shall review those documents prior to the Rule 30(b)(6)
deposition and be prepared to testify regarding those documents to the extent practicable.
This section does not prohibit the Party or Parties taking the deposition from using
additional exhibits during the deposition. Nor does this section supplant the requirements
to prepare a Rule 30(b)(6) deponent, including on documents beyond those identified by
the Party or Parties taking the deposition pursuant to this section.

IV. Witnesses Not Previously Deposed

Notwithstanding any of the foregoing limitations on the total number of
depositions, Parties to the Securities Class Action, an Opt-Out Action, or the Third-Party
Payor Action shall have the right to depose any witness designated to testify at a trial in
such action who has not previously been deposed in the Actions.

Vv. Depositions of Former Officers, Directors, Employees and Partners

To the extent that a fact deponent is a former officer, director, partner or employee
of a Party and is represented by counsel for one of the Parties, that counsel shall, subject to
such fact deponent’s consent and authorization, accept service of a subpoena on behalf of
the former officer, director, partner or employee for a deposition on a date agreed to by the
Parties in coordination with the Scheduling Committee. Ifa Party intends to take the
deposition of a former officer, director, partner or employee of another Party, the Party
seeking to take the deposition shall first, in coordination with the Scheduling Committee,
determine whether the deponent is represented by counsel for one of the Parties, and, if so,
whether such counsel is authorized to accept service on the deponent’s behalf. The Parties
agree to make reasonable efforts to facilitate the depositions of their former officers,
directors, partners and employees. This paragraph also applies to former officers, directors,

partners and employees of Plaintiffs’ investment advisors. Nothing in this paragraph

1]

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 12 of 53 PagelD: 20260

precludes a Party from objecting to the deposition of a former officer, director, partner or

employee.
VI. CONDUCT OF DEPOSITIONS
A. Designation of Counsel

Not later than three (3) calendar days before a deposition, Parties will disclose to
the Scheduling Committee the expected attorney(s) to conduct questioning regarding
common issues (the “Lead Attorney(s)”) and the anticipated questioning time for each
Lead Attorney(s).

B. Opt-Out Action Plaintiff Witnesses

For Opt-Out Action Plaintiff witnesses, Defendants as a group will confer among
themselves in advance and designate for each deposition one or two Lead Attorey(s). In
advance of the deposition, counsel for Defendants will confer among themselves and
coordinate with the Lead Attorney(s) examining the witness in an effort to make the
deposition efficient and minimize any need for additional questioning on common issues,
After the Lead Attorney(s)’ examination is complete, counsel for other Parties will be
entitled to ask the witness non-duplicative questions. The Lead Attorney(s) will coordinate
with counsel for other Parties to ensure the deposition does not exceed the allotted
examination time under Section II.H. For purposes of this Protocol, investment managers
affiliated with a Plaintiff entity who made the relevant purchases of Valeant securities on
behalf of that Plaintiff will be considered Plaintiff Witnesses.

Cc. Securities Class Action Plaintiff Witnesses

For Securities Class Action Plaintiff witnesses, PwC will examine the witness first.
If any other Defendant believes it is entitled to ask questions at the deposition, counsel for

that Defendant will meet and confer with counsel for the Securities Class Action Plaintiff

12

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 13 of 53 PagelD: 20261

in advance of the deposition about the need for questioning by that Defendant. If such
parties are unable to agree, either party may submit the issue to the Special Master for
resolution no later than three (3) business dates before the deposition. For purposes of this
Protocol, investment managers affiliated with a Securities Class Action Plaintiff entity who
made the relevant purchases of Valeant securities on behalf of that Securities Class Action
Plaintiff will be considered Securities Class Action Plaintiff Witnesses.

D. Valeant Witnesses

For depositions of Valeant witnesses, including current or former Valeant officers,
directors, or employees, Plaintiffs as a group will designate one or two Lead Attorney(s)
for that deposition, who will start the deposition and depose the witness on common issues
and any issues unique to that attorney’s clients. After the Lead Attorney’s examination is
complete, counsel for the other Opt-Out Action Plaintiffs and counsel for the Securities
Class Action Plaintiff (in the event counsel for the Securities Class Action Plaintiff is not
one of the Lead Attorney(s)) will be entitled to ask the witness non-duplicative questions,
followed by counsel for the Third-Party Payor Plaintiffs and then by counsel for PwC. The
Lead Attorney(s) will coordinate with all other examining counsel to ensure the deposition
does not exceed the allotted examination time under Section I.H.

If the Securities Class Action Plaintiff, Third-Party Payor Plaintiffs or any
Defendant believes that circumstances warrant that it be allowed to take the role of Lead
Attorney for the deposition of a particular Valeant witness, such parties will meet and
confer to discuss who will take the lead for that witness. If they are unable to agree, such
parties may submit the issue to the Special Master for resolution no later than three (3)

business days before the deposition.

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 14 of 53 PagelD: 20262

E. PwC Witnesses

For depositions of PwC witnesses, including current or former PwC partners or
employees, the default will be to have the Securities Class Action Plaintiff act as the Lead
Attorney for that deposition, who will start the deposition and depose the witness on
common issues and any issues unique to that attorney’s clients. After the Lead Attorney’s
examination is complete, counsel for Valeant, followed by the Opt-Out Action Plaintiffs,
followed by counsel for other Opt-Out Action Defendants, followed by the Third-Party
Payor Plaintiffs, will be entitled to ask the witness non-duplicative questions. The Lead
Attorney(s) will coordinate with all other examining counsel to ensure the deposition does
not exceed the allotted examination time under Section I.H.

If counsel for the Plaintiffs, other than the Securities Class Action Plaintiff, believe
that circumstances warrant that they be allowed to take the role of Lead Attorney for the
deposition of a particular PwC witness, such parties will meet and confer to discuss who
will take the lead for that witness. If they are unable to agree, such parties may submit the
issue to the Special Master for resolution no later than three (3) business dates before the
deposition.

F. Third-Party Payor Action Defendant Witnesses Other than
Valeant

For depositions of Third-Party Payor Action Defendant witnesses, other than
Valeant witnesses, including current or former officers, directors, or employees of Philidor
Rx Services, the default will be to have the Third-Party Payor Action Plaintiffs act as the
Lead Attorney for that deposition, who will start the deposition and depose the witness on
common issues and any issues unique to that attorney’s clients. After the Lead Attorney’s

examination is complete, the Securities Class Action Plaintiffs, followed by the Opt-Out

14

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 15 of 53 PagelD: 20263

Action Plaintiffs, Counsel for Valeant, and counsel for PwC will be entitled to ask the
witness non-duplicative questions. The Lead Attorney(s) will coordinate with all other
examining counsel to ensure the deposition does not exceed the allotted examination time
under Section IL.H.

G. Non-Party Witnesses

For Non-Party Witnesses, the Party noticing the deposition will depose the witness,
unless otherwise ordered by the Court or the Special Master or agreed to by the Parties. If
the Opt-Out Action Plaintiffs notice the deposition, they as a group will designate a Lead
Attorney to take the lead in examining the witness. After the Lead Attorney’s examination
is complete, counsel for the Class Plaintiff, followed by the Third-Party Payor Plaintiffs,
one designated attorney for the Opt-Out Action Defendants, one designated attorney for
PwC, and one designated attorney for the Third-Party Payor Action Defendants will be
entitled to ask the witness non-duplicative questions. The Lead Attorney will coordinate
with all other examining counsel to ensure the deposition does not exceed the allotted
examination time under Section I.H.

If the Securities Class Action Plaintiff notices the deposition, after its examination
is complete, one designated attorney for the Opt-Out Plaintiffs, followed by one designated
attorney for the Third-Party Payor Plaintiffs, PwC, one designated attorney for the Opt-Out
Action Defendants, and one designated attorney for the Third-Party Payor Action
Defendants will be entitled to ask non-duplicative questions. Counsel for Securities Class
Action Plaintiff will coordinate with all other examining counsel to ensure the deposition
does not exceed the allotted examination time under Section ILH.

If the Third-Party Payor Action Plaintiffs notice the deposition, they as a group will

designate a Lead Attorney to take the lead in examining the witness. After the Lead

15

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 16 of 53 PagelD: 20264

Attorney’s examination is complete, one designated attorney for the Opt-Out Plaintiffs,
followed by the Class Plaintiff, one designated attorney for the Opt-Out Action Defendants,
one designated attorney for the Third-Party Payor Action Defendants, and PwC, will be
entitled to ask the witness non-duplicative questions. The Lead Attorney will coordinate
with all examining counsel to ensure the deposition does not exceed the allotted
examination time under Section IH.

If one or more Defendants notice the deposition, Defendants as a group will
designate one or two Lead Attorney(s) to depose the witness. After the Lead Attorney(s)’
examination is complete, one designated attorney for the Opt-Out Plaintiffs, followed by
the Class Plaintiff and then by the Third-Party Payor Plaintiffs will be entitled to ask the
witness non-duplicative questions. The Lead Attorney(s) will coordinate with Plaintiffs’
counsel to ensure the deposition does not exceed the allotted examination time under
Section IH.

Unless otherwise agreed, if Plaintiffs and Defendants notice (or cross-notice) the
deposition of the same Non-Party Witness, Plaintiffs and Defendants shall be entitled to
equal time for their respective examinations. For purposes of this Deposition Protocol, a
Non-Party Witness does not include a current or former officer, director, partner or
employee of a Party or investment advisor.

VIL. Attendance at Depositions
A. Attendance in Person

Unless otherwise agreed to by the Parties or ordered by the Court or Special
Master, attendance at depositions in person will be limited to no more than two (2) persons
for each Party other than the Party being deposed (including counsel and any necessary

non-attorney staff for such Party), the deponent, the deponent’s counsel (which may

16

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 17 of 53 PagelD: 20265

include more than two (2) attorneys or non-attorney assistants), and the court reporter and
a videographer.

In the event that the current COVID-19 pandemic and/or related governmental
orders continue to restrict travel and impede the parties’ ability to hold depositions in
person, the parties agree that they will confer regarding whether certain depositions may
proceed remotely. If the parties are unable to agree, they will confer to develop a written
protocol for facilitating the taking of depositions in light of restrictions or potential
restrictions in place due to the COVID-19 pandemic. If disputes arise about whether
deposition(s) should be held remotely or in person, the Parties will submit disputes to the
Special Master for resolution.

For depositions taken and defended in person, counsel (including any necessary
non-attorney staff) who are not taking or defending a deposition may attend by telephone
or a similar service provided by the court-reporting service. Absent agreement of the
Parties and witness’s counsel, only those physically present onsite shall be permitted to
examine the deponent. If counsel participating remotely believes that an objection not
already made must be made on the record, such counsel shall identify themselves and state
the objection.

B. Appearance on the Record

Any person attending a deposition, either in person or by phone, for any Party must
state an appearance on the record at the deposition. If any counsel participating remotely
joins the deposition after it starts, that counsel shall identify himself or herself upon joining.

Cc, Notice

Not less than three (3) calendar days before a deposition, Plaintiffs’ and

Defendants’ counsel intending to attend the deposition, either physically or by telephone,

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 18 of 53 PagelD: 20266

shall notify the Scheduling Committee, which will post a list of the counsel who are
expected to attend on the Master Deposition Scheduling Website within two (2) calendar
days of the deposition.
VUE. Deposition Questionnaire Shall Be Completed Before Each Deposition

With respect to a deponent who is a current officer, director, partner or employee
of the Party asked to produce the witness, or a Rule 30(b)(6) designee, at least three (3)
calendar days before a fact or Rule 30(b)(6) deposition, the Party affiliated with the fact
witness shall provide the deposing Party or Parties a completed background questionnaire,
a copy of which is attached hereto as Exhibit B, or, alternatively an up-to-date curriculum
vitae or resume that includes information sufficient to answer the questionnaire. With
respect to deponents who are former officer, director, partner or employee of a Party, the
Parties agree to make best efforts to have the deponent complete the questionnaire or,
alternatively, provide an up-to-date curriculum vitae or resume prior to the deposition.
IX. Use of Documents for Depositions

A. Copies of Documents

For in-person depositions, the examining Party shall bring sufficient paper copies
of each exhibit (for the witness, court reporter and defending counsel). To obviate the need
for multiple paper copies of potential exhibits, the examining Party or Parties may, not later
than two (2) business days before a deposition, upload to a file transfer protocol (“FTP”)
site images in an electronic format of each document that counsel anticipates using or
referring to in the deposition. The examining Party shall upload no more than one hundred
(100) possible exhibits (an exhibit may contain multiple pages, and an email with
attachments shall be treated as a single exhibit). The deponent and counsel for the deponent

will agree not to access the documents available on the FTP site until the documents are

18

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 19 of 53 PagelD: 20267

introduced at the deposition. Nothing herein shall prevent any Party from using any
document of its choosing at a deposition or require it to disclose in advance any document
it intends to use at a deposition, provided that any Party who does not pre-designate
documents shall bring paper copies or copies on memory stick(s) of each document for all
counsel that provide notice under Section VII.C of their intent to attend the deposition in
person. To the extent depositions are conducted remotely, the parties shall meet and confer
regarding the process for taking remote depositions and making documents available.

B. Deposition Exhibits

The Scheduling Committee shall confer in good faith to agree on a single court
reporting firm that will maintain a Master Exhibit List that will be circulated by e-mail
periodically to all Parties or on a secure website. Unless otherwise agreed upon by the
Parties, the examining Party will work with the court reporting service to update the Master
Exhibit List so that every exhibit marked at a deposition is listed thereon within five (5)
business days of the day it was first marked. The index of exhibits annexed to each
deposition transcript shall contain, for each exhibit marked or referred to in the deposition,
the document-production (Bates) number(s), the number for each exhibit marked for
identification at the deposition, and a brief description of the exhibit. The court reporting
service will be responsible for ensuring that all exhibits marked at depositions are
accessible on a File Transfer Protocol site to all counsel within a reasonable time after
being marked as deposition exhibits. To the extent that any exhibit is marked as
“Confidential” or “Highly Confidential’, it may be viewed only by those persons
authorized to do so under the applicable confidentiality order as further described in

Section XI.

19

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 20 of 53 PagelD: 20268

Cc. Numbering of Deposition Exhibits.

Exhibit numbers will be assigned by the court reporter service sequentially
regardless of what Party marks the exhibit, and numbering of exhibits at each successive
deposition will resume where the numbering at the preceding deposition ended. The court
reporting service will use 100 exhibit gaps when depositions are occurring on the same
day. Counsel will make their best efforts to use the previously marked exhibit number in
subsequent depositions.

xX, Objections During Depositions

All counsel must refrain from making speaking objections and must state any
objections in a nonargumentative and nonsuggestive manner. Objections or other
statements by counsel in the presence of the deponent made to suggest an answer to the
deponent, such as (without limitation) “if you know” or “if you understand,” are improper.
To avoid confusion, objections other than those with respect to privilege must be limited
to the following: “Object to Form” or “Objection” or the like. Any objection to the form
of a question will be deemed to have been made on all grounds for a form objection, unless
specified at the deposition by the objecting attorney in response to a request from the
attorney taking the deposition seeking the specific basis for the form objection. The
objection by one Party will preserve objections to form for all other Parties attending the
deposition.

XI. Court Reporter
A. Duties

The Scheduling Committee shall confer in good faith to agree on a single court
reporting firm that will record, and where requested, videotape depositions taken under this

Protocol. The court-reporting firm will also provide to the Parties remote access, secure

20

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 21 of 53 PagelD: 20269

real-time video streaming and LiveNote, as well as speaker phone capability (to be used
for conferences with the Special Master) for all depositions. The court-reporting firm shall
record all conference calls with the Special Master that occur during any deposition as part
of that day’s deposition transcript. The court-reporting firm shall maintain a secure website
on which it will deposit transcripts as soon as practicable and on which transcripts will be
preserved,

The court-reporting firm shall keep record of the time for all depositions. During
each fact deposition, the court reporter will inform the Parties when the time limit has been
reached.

B. Video Depositions and Real-Time

All depositions will be recorded stenographically by a court reporter who will make
available, upon request, to any Party attending the deposition a “real-time” transcription of
the deposition. All depositions also will be recorded by audio-visual means by the court
reporting service.

C, Correction and Signing of Deposition Transcripts

Upon completion of the transcription of a deposition session, the court reporter will
send the final transcript to the deponent (care of his or her counsel, if the deponent is
represented by counsel) for review, correction, and signature under penalty of perjury. The
deponent will have thirty (30) days from the date of receipt within which to review, make
any corrections, and sign the transcript under penalty of perjury. If no corrections are made
during this time, the transcript will be presumed accurate.

If for any reason an original transcript is lost, misplaced, not returned by a witness

or counsel, not signed, or otherwise unavailable, a certified copy may be used in lieu of the

21

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 22 of 53 PagelD: 20270

original for all purposes. The court reporting service otherwise is relieved of any statutory
duties.

D. Cost of Depositions

Unless otherwise agreed among the parties, the costs of the deposition will be paid
by the noticing Party or, if other Parties cross-notice the deposition, shall be divided equally
among all noticing Parties (including cross-noticing Parties). Deponents’ counsel and all
other Parties shall pay for their own copies of transcripts and videotapes of depositions.

XII. Confidentiality

The use of documents at depositions and testimony taken at all depositions will be
governed pursuant to the applicable confidentiality orders in these actions.° Counsel for
Parties may designate as Confidential or Highly Confidential any portion of a deposition
transcript deemed to contain Confidential Information or Highly Confidential Information

following the procedures set forth in the applicable confidentiality orders.

 

5 15-cvy-7658-MAS-LHG (ECF No. 244); 16-cv-03087-MAS-LHG (ECE No. 162); 16-cv-
5034-MAS-LHG (ECF No. 89); 16-cv-6127-MAS-LHG (ECF No. 85); 16-cv-6128-MAS-
LHG (ECF No, 83); 16-cv-7212-MAS-LHG (ECF No. 82); 17-cv-7552-MAS-LHG (ECF
No. 42); 16-cv-7321-MAS-LHG (ECF No. 74); 16-cv-7324-MAS-LHG (ECF No. 74); 16-
cv-7328-MAS-LHG (ECF No. 74); 16-cv-7494-MAS-LHG (ECF No. 75); 16-cv-7496-
MAS-LHG (ECE No. 75); 16-cv-7497-MAS-LHG (ECF No. 80); 17-cv-6513-MAS-LHG
(ECF No. 48); 17-cv-7625-MAS-LHG (ECF No. 69); 17-cv-7636-MAS-LHG (ECF No.
71); 17-cv-6365-MAS-LHG (ECF No. 70); 17-cv-12808-MAS-LHG (ECF No. 19); 17-
cv-13488-MAS-LHG (ECF No. 19); 18-cv-15286-MAS-LHG (ECF No. 62-1); 18-cv-
8705-MAS-LHG (ECF No. 200-1); 18-cv-00089-MAS-LHG (ECF No. 53); 18-cv-00893-
MAS-LHG (ECF No. 55); 18-cv-01223-MAS-LHG (ECF No. 36); 17-cv-12088-MAS-
LHG (ECF No. 67); 18-cv-00383-MAS-LHG (ECF No. 78); 18-cv-00846-MAS-LHG
(ECF No. 76); 18-cv-08595-MAS-LHG (ECF No. 79); 18-cv-00032-MAS-LHG (ECF No.
42); 18-cv-00343-MAS-LHG (ECE No. 39); 20-cv-02190-MAS-LHG (ECF No. 15).

22

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 23 of 53 PagelD: 20271

XIU. Reservation of Rights

Agreement to this Protocol does not constitute in any way an agreement or
concession that a Party is entitled to the discovery requested, that any particular notice,
cross-notice, or subpoena of a deposition is proper, or that any particular deposition is
appropriate and relevant to the subject matter of any Action (or reasonably calculated to
lead to the discovery of admissible evidence); and does not constitute a waiver of any
objections regarding such notices, the admissibility of evidence, or any defense.
Furthermore, the admissibility of any deposition testimony at trial remains subject to all
applicable laws and court rules, including the Federal Rules of Evidence and the Federal
Rules of Civil Procedure, and the Parties expressly reserve all objections on all grounds
regarding the admissibility of such testimony.

The Parties will meet and confer and in good faith and attempt to reach agreement
on all other deposition issues that are not specifically addressed in this Protocol. Any issue
not covered in this Protocol shall be governed by the Federal Rules of Civil Procedure and
local rules, although the Parties reserve the right to seek a modification of those rules for
good cause shown.

XIV. Amendments and modifications

This Protocol may be modified by the agreement of counsel for all the Parties to

the Protocol or by order of the Court or Special Master for good cause shown.

23

 
Case 3:15-cv-07658-MAS-LHG

Dated: November 24, 2020

SEEGER WEISS LLP

/s/ Christopher A. Seeger
Christopher A. Seeger

David R. Buchanan

55 Challenger Road, 6th Floor
Ridgefield Park, NJ 07660
Telephone: (973) 639-9100
Fax: (973) 639-9393

Local Counsel for Plaintiffs in Case No.
15-cv-07658

ROBBINS GELLER RUDMAN &
DOWD LLP

fs/ James E. Barz

James E. Barz

Frank A. Richter

200 South Wacker Drive, 31st Floor
Chicago, IL 60606

Telephone: (312) 674-4674

Fax: (312) 674-4676

Darren J. Robbins

Robert R. Henssler

655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: (619) 231-1058
Fax: (619) 231-7423

Robert J. Robbins

Kathleen B. Douglas

120 East Palmetto Park Road, Suite 500
Boca Raton, FL 33432

Telephone: (561) 750-3000

Fax: (561) 750-3364

Counsel for Plaintiffs in Case No.
15-cv-07658

Document 638 Filed 12/01/20 Page 24 of 53 PagelD: 20272

McCARTER & ENGLISH LLP

/s/ Richard Hernandez
Richard Hernandez

100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 848-8615
Fax: (973) 297-6615

Local Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, Ari S.
Kellen, and Tanya Carro

SAUL EWING ARNSTEIN & LEHR
LLP

/s/ Francis X. Riley IH

Francis X. Riley HI

650 College Road East, Suite 4000
Princeton, NJ 08540

Telephone: (609) 452-3145

Fax: (609) 452-3122

 

Local Counsel for Valeant Pharmaceuticals
International, Ine. in Case No. 1&-cv-01223

24

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 25 of 53 PagelD: 20273

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO,
P.C,

/s/ James E. Cecchi

James E. Cecchi

5 Becker Farm Road
Roseland, NJ 07068
Telephone: (973) 994-1700
Fax: (973) 994-1744

Local Counsel for Plaintiffs in Case Nos.

16-cv-05034, 16-cv-06127, 16-cv-06128,
16-cv-07212, 17-cv-06365, 17-cv-07552,
17-cv-12808, 17-cv-13488

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP

/s/ Salvatore J. Graziano

Salvatore J. Graziano

Jonathan D. Uslaner

Richard D. Gluck

2121 Avenue of the Stars, Suite 2575
Los Angeles, CA 90067

Telephone: (310) 819-3472

Counsel for Plaintiffs in Case Nos.
16-cv-05034, 16-cv-06127, 16-cv-06128,
16-cv-07212, 17-cv-06365, 17-cv-07552,
17-cv-12808, 17-cv-13488

ROLNICK KRAMER SADIGHI LLP

/s/ Lawrence M. Rolnick
Lawrence M. Rolnick

Marc B. Kramer

Sheila A. Sadighi

Michael J. Hampson

1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 597-2800

SIMPSON THACHER & BARTLETT
LLP

fs/ Paul C. Curnin

Paul C. Curnin (admitted pro hac vice)
Craig S. Waldman (admitted pro hac vice)
425 Lexington Avenue

New York, NY 10017

Telephone: (212) 455-2000

Fax: (212) 455-2502

Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, and
Ari S. Kellen

COOLEY LLP

William J. Schwartz (admitted pro hac vice)
Sarah Lightdale (admitted pro hac vice)

$5 Hudson Yards

New York, NY 10001

Telephone: (212) 479-6000

Fax: (212) 479-6275

Counsel for Tanya Carro

DEBEVOISE & PLIMPTON LLP

/s/ Matthew Petrozziello

Matthew Petrozziello

Bruce E. Yannett (admitted pro hac vice)
919 Third Avenue

New York, NY 10022

Telephone: (212) 909-6000

Fax: (212) 909-6836

Jonathan R. Tuttle (admitted pro hac vice)
Ada Fernandez Johnson (admitted pro hac
vice)

801 Pennsylvania Ave. NW

25

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 26 of 53 PagelD: 20274

Counsel for Plaintiffs in Case Nos.

16-cv-07321, 16-cv-07324, 16-cv-07328,
16-cv-07494, 16-cv-07496, 16-cv-07497,
18-cv-00089, 18-cv-00893, 18-cv-01223

KASOWITZ BENSON TORRES LLP

/s/ Stephen W. Tountas
Stephen W. Tountas

One Gateway Center

Suite 2600

Newark, NJ 07102
Telephone: (973) 645-9462
Fax: (973) 643-2030

Local Counsel for Plaintiffs in Case Nos.
17-cv-07636, 18-cv-08595, 18-cv-15286

Counsel for Plaintiffs in Case Nos.
17-cv-07625 and 18-cy-12673

LABATON SUCHAROW LLP

/s/ Serena P. Hallowell
Serena P. Hallowell
Jonathan Gardner

Eric J. Belfi

Thomas W. Watson

140 Broadway

New York, NY 10005
Telephone: (212) 907-0700
Fax: (212) 818-0477

Counsel for Plaintiffs in Case Nos.
17-cv-06365, 17-cv-07625, 17-cv-07636,
18-cv-08595, 18-cv- 15286

FLEISCHMAN BONNER & ROCCO
LLP

/s/ Patrick L. Rocco

Patrick L. Rocco

447 Springfield Avenue, Second Floor
Summit, NJ 07901

Telephone: (908) 516-2045

Washington, D.C. 20004
Telephone: (202) 383-8036
Fax: (202) 383-8118

Counsel for J. Michael Pearson

MENZ BONNER KOMAR &
KOENIGSBERG LLP

!s/ Patrick D. Bonner, Jr.
Patrick D. Bonner, Jr.

125 Half Mile Road, Suite 200
Red Bank, NJ 07701
Telephone: (732) 933-2757
Fax: (914) 997-4117

 

Counsel for J. Michael Pearson in Case No.
18-cv-01223

CHIESA SHAHINIAN & GIANTOMASI
PC

/s/ A. Ross Pearlson

A. Ross Pearlson

One Boland Drive

West Orange, NJ 07052
Telephone: (973) 530-2100
Fax: (973) 530-2300

Local Counsel for PricewaterhouseCoopers
LLP

KING & SPALDING LLP

/s/ James P. Cusick

James P. Cusick (admitted pro hac vice)
Christina M. Conroy (admitted pro hac vice)
1185 Avenue of the Americas

New York, NY 10036-4003

26

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 27 of 53 PagelD: 20275

Fax: (908) 516-2049

Local Counsel for Plaintiffs in Case No.
17-cv-06513

DIETRICH SIBEN THORPE LLP

/s/ Matthew P. Siben

Matthew P. Siben

500 Australian Avenue South, Suite 637
West Palm Beach, FL 33401
Telephone: (561) 820-4882

Fax: (561) 820-4883

David A. Thorpe

Shawn M. Hayes

9595 Wilshire Blvd., Suite 900
Beverly Hills, CA 90212
Telephone: (310) 300-8450
Facsimile: (310) 300-8041

Counsel for Plaintiffs in Case No.
17-cv-06513

LITE DEPALMA GREENBERG,
LLC

/s/ Bruce D. Greenberg
Bruce D. Greenberg

570 Broad Street, Suite 1201
Newark, NJ 07102
Telephone: (973) 623-3000
Fax: (973) 623-0858

Local Counsel for Plaintiffs in Case Nos.

17-cv-12088, 20-cv-07460, 20-cv-07462

Telephone: (212) 556-2100
Fax: (212) 556-2222

Kenneth Y. Turnbull (admitted pro hac vice)
1700 Pennsylvania Avenue, NW
Washington, DC 20006-4707

Telephone: (202) 737-0500

Fax: (202) 626-3737

Counsel for PricewaterhouseCoopers LLP

SCHULTE ROTH & ZABEL LLP

/s/ Robert E. Griffin

Robert E. Griffin

Barry A. Bohrer (admitted pro hac vice)
919 Third Avenue

New York, NY 10022

Telephone: (212) 756-2000

Fax: (212) 593-5955

Counsel for Deborah Jorn

WINSTON & STRAWN LLP

/s/ Benjamin Sokoly
Benjamin Sokoly

200 Park Avenue

New York, NY 10166
Telephone: (212) 294-6700
Fax: (212) 294-4700

Robert Y. Sperling (admitted pro hae vice)
Joseph L. Motto (admitted pro hac vice)
35 West Wacker Drive

Chicago, Hlinois 60601

Telephone: (312) 558-5600

27

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 28 of 53 PagelD: 20276

GRANT & EISENHOFER P.A.

/s/ Daniel L. Berger
Jay W. Eisenhofer

Daniel L. Berger

Caitlin M. Moyna
Jonathan D, Park

485 Lexington Avenue
New York, NY 10017
Telephone: (646) 722-8500
Fax: (646) 722-8501

Counsel for Plaintiffs in Case Nos, 17-
ev-12088, 20-cv-07460, 20-cv-07462

COHEN MILSTEIN SELLERS &
TOLL PLLC

/s/ Michael B. Eisenkraft
Michael B. Eisenkraft

88 Pine Street 14th Floor
New York, NY 10005
Telephone: (212) 838-7797

 

Steven J. Toll
Julie Goldsmith Reiser
S. Douglas Bunch

1100 New York Avenue, N.W. Sth Floor

Washington, D.C. 20005
Telephone: (202) 408-4600

Counsel for Plaintiffs in Case No.
18-ev-00032

Counsel for Plaintiff New York Hotel
Trades Council & Hotel Association of

New York City, Inc. Health Benefits Fund

in Case No. 16-cv-03087

BRESSLER, AMERY & ROSS, P.C.

/sf David J_Libowsky
David J. Libowsky

Counsel for Howard B. Schiller other than in
Case Nos. 18-cv-00383 and 20-cv-07462

ROBINSON MILLER LLC

/s/ Keith J. Miller

Keith J. Miller, Esq.

Justin T. Quinn, Esq.

110 Edison Place, Suite 302
Newark, NJ 07102
Telephone: (937) 690-5400

Counsel for Defendant Howard B. Schiller in
Case No. 18-cv-00383 and 20-cv-07462

FERRARA LAW GROUP, P.C.

/sf Ralph &. Ferrara
Ralph S. Ferrara

Aaron Peskin

One State Street Square

50 W. State Street, Suite 1100
Trenton, NJ 08608
Telephone: (609) 571-3738

Counsel for Philidor Rx Services, LLC,

Andrew Davenport and the Estate of
Matthew Davenport

28

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 29 of 53 PagelD: 20277

325 Columbia Turnpike, Suite 301
Florham Park, NJ 07932
Telephone: (973) 514-1200

Fax: (973) 514-1660

Local Counsel for Plaintiffs in Case No.
18-cv-00343

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

/s/ Michael J. Miarmi

Steven E. Fineman

Daniel P. Chiplock

Michael J. Miarmi

Sharon M. Lee

250 Hudson Street, 8th Floor
New York, NY 10013
Telephone: (212) 355-9500
Fax: (212) 355-9592

Richard M. Heimann

Bruce W. Leppla

275 Battery Street, 29th Floor
San Francisco, CA 94111
Telephone: (415) 956-1000
Fax; (415) 956-1008

Counsel for Plaintiffs in Case No.
18-cv-00343

SKOLOFF & WOLFE, P.C.

/s/ Jonathan W. Wolfe

Jonathan W. Wolfe

293 Eisenhower Parkway

Livingston, NJ 07039

Telephone: (973) 992-0900

Local Counsel for Plaintiffs in Case No.
18-cv-003 83

HUNG G. TA, ESQ. PLLC

/sf Hung G. Ta

29

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 30 of 53 PagelD: 20278

Hung G. Ta

JooYun Kim

Natalia D. Williams

250 Park Avenue, Seventh Floor
New York, NY 10177
Telephone: (646) 453-7288

Fax: (973) 994-1744

Counsel for Plaintiffs in Case Nos.
18-cv-00383, 18-cv-00846, 20-cv-05478

SAFIRSTEIN METCALF LLP

/S/ Peter Safirstein

Peter Safirstein

Elizabeth Metcalf

1250 Broadway, 27th Floor
New York, NY 10001
Telephone: (212) 201-2845

Local Counsel for Plaintiffs in Case No.
18-cv-00846

KYROS LAW, PC

/s/ Konstantine
Konstantine Kyros

17 Miles Road

Hingham, MA 02043
Telephone: (800) 934-292]

Counsel for Plaintiffs in Case No.
18-cv-00846

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

/s/ Rollo Baker

Robert $. Loigman

Rollo Baker

Kathryn Bonacorsi

Jesse Bernstein

41 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000

30

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 31 of 53 PagelD: 20279

Counsel for Plaintiffs in Case No. 18-cv-
08705

CALCAGNI & KANEFSKY, LLP

/s/ Eric T. Kanefsky

Eric T. Kanefsky

Samuel S. Cornish

One Newark Center

1085 Raymond Blvd., 14th Floor
Newark, NJ 07102

Telephone: (862) 397-1796

Counsel for Plaintiffs in Case No. 18-cev-
08705

KIRBY McINERNEY LLP

/s/ Karen M. Lerner

Karen M. Lerner

Daniel Hume (pro hac vice admission
pending)

Ira M. Press (admitted pro hac vice)
Meghan J. Summers (pro hac vice
admission pending)

250 Park Ave., Suite 820

New York, N.Y. 10177

Telephone: (212) 371-6600

Mark A. Strauss (admitted pro hac vice)
Mark A. Strauss Law, PLLC

555 Madison Ave, Fifth Floor

New York, NY 10022

Tel: (212) 729-9496

Fax: (212) 202-6443

Counsel for Plaintiffs in Case No. 20-cv-
02190

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO,
P.C.

/sf James E. Cecchi

James E. Cecchi
5 Becker Farm Road

31

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 32 of 53 PagelD: 20280

Roseland, NJ 07068
Telephone: (973) 994-1700
Fax: (973) 994-1744

Local Counsel for Plaintiffs in Case No.
16-cv-03087

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP

/s/ James A. Harrod

James A. Harrod

Jai Chandrasekhar

James M. Fee

1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 554-1400

Counsel for Plaintiffs AirConditioning
and Refrigeration Industry Health and
Welfare Trust Fund, Fire and Police
Health Care Fund, San Antonio, and
Plumbers Local Union No. I Welfare
Fund in Case No. 16-cv-03087

BARRACK, RODOS & BACINE

/s/ Robert A. Hoffman
Robert A. Hoffman

Julie B. Palley

One Gateway Center, Suite 2600
Newark, NJ 07102

Telephone: (973) 297-1484

Jeffrey W. Golan

Jeffrey A. Barrack

3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 963-0600

Counsel for Plaintiff the Detectives

Endowment Association of New York City
in Case No. 16-cv-03087

32

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 33 of 53 PagelD: 20281

[PROPOSED] ORDER
IT IS SO ORDERED. |

DATED: ]2-/-2 0

 

 

33

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 34 of 53 PagelD: 20282

Exhibit A: Parties Subject to the Deposition Protocol

1) Securities Class Action
a) Plaintiff

i) City of Tucson together with and on behalf of the Tucson Supplemental
Retirement System

b) Defendant
i) PricewaterhouseCoopers LLP
2) Opt-Out Actions
a) Plaintiffs

i) 2012 Dynasty UC LCC, et al. v. Valeant Pharmaceuticals International, Inc.,
et al., No. 3:18-cv-08595 (D.N.J. Apr. 30, 2018)

2012 Dynasty UC LLC

Flinn Investments, LLC

Lawrence Flinn Jr. 1975 Trust FBO Adriane S. Flinn
Lawrence Flinn Jr. 1975 Trust FBO

LFJR 2010 GRAT Remainder Trust

LFJR 2012 Dynasty LLC — Series A

Lawrence Flinn, Jr. Trust FBO Marion Flinn Moulton
Stephanie and Lawrence Flinn, Jr. Charitable Trust
Stephanie S. Flinn Master Partnership

ii) Bharat Ahuja, et al. v. Valeant Pharmaceuticals International, Inc., et al., No.
3:18-cv-00846 (D.N.J. Jan. 19, 2018)

Bharat Ahuja
Valiant Investment Fund, L.P.
James Oliver Emerson

Michael Ferweda

34

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 35 of 53 PagelD: 20283

Ron Franklin

Jody Gronowetter
Adam Palance

Allan Hakko

Lance Heitz
Badarinath Kidambi
Huaxin Li

Robert Lieberman

Sky Lucas

Davis C. Hemingway Memorial Scholarship Foundation, Inc.
Matthew Masiello
Jenish Patel

Frank Rossi

Harry Silverglide
William J. Spedding Jr.
Benjamin Stroh
A-Line Eds, Inc.

Joseph Sussman As Administrator of Sussman Sales Co. Inc. Profit
Sharing Plan

Steven Sussman
Geoffrey Vlach
Jiakai Wang
Amy Whited

iii) Blackrock Global Allocation Fund, Inc., et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:18-cv-00343 (D.N.J. Jan. 9, 2018)

BlackRock Global Allocation Fund, Inc.

35

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 36 of 53 PagelD: 20284

BlackRock Global Allocation V.I. Fund (US)

BlackRock Global Allocation Fun (Aust) — Acrive

Global Multi-cap Equity Fund B

BGF Global Allocation Fund — (US Portfolio)

BGF Global Dynamic Equity Fund

BGF Global Opportunities

BGF World Healthscience Fund

MassMutual Select BlackRock Global Allocation Fund
BlackRock Global Allocation Collective Fund

BlackRock Global Allocation Portfolio of BlackRock Series Fund Inc.
BlackRock Funds, BlackRock Global Long/Short Credit Fund
BlackRock Alternative Capital Strategies Fund

BlackRock Balanced Capital Portfolio

BlackRock Bank Loan Fund

BlackRock Core Bond Trust

BlackRock Corporate High Yield Fund, Inc.

BlackRock Credit Allocation Income Trust

BlackRock Credit Alpha Master Fund, L.P.

BlackRock Managed Income Fund

BlackRock Multi-Asset Income Portfolio of BlackRock Funds II
BlackRock Credit One Fund

BlackRock Credit Strategies Fund, Inc.

BlackRock Debt Strategies Fund, Inc.

BlackRock Defined Opportunity Credit Trust

Fixed Income GlobalAlpha Master Fund Ltd.

36

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 37 of 53 PagelD: 20285

BlackRock Floating Rate Income Portfolio

BlackRock Floating Rate Income Strategies Fund, Inc.
BlackRock Floating Rate Income Trust

BlackRock Funds II, High Yield Bond Portfolio
BlackRock Global Multi Asset Income Fund High Yield Portfolio
BlackRock High Yield Portfolio of BlackRock Series Fund, Inc.
BlackRock High Yield V.I. Fund

BlackRock Limited Duration Income Trust

BlackRock Multi-Sector Income Trust

BlackRock Senior Floating Rate Portfolio

BlackRock Short Duration High Income Fund
BlackRock Total Return Fund

BlackRock Total Return V.I. Portfolio

BlackRock Strategic Income Opportunities Portfolio
BlackRock Multi-Manager Alternative Strategies Fund
Multi-Strategy Master Fund Limited

HC NCBR Fund

Global Event Partners Master Ltd.

Fixed Income Fundamental Trading Fund Eleven

55 High Yield Income Strategy Fund

55 High Yield Income Strategy Fund Series 2

55 Multi Asset Strategy Fund (HY sleeve)
AlphaCredit High Yield Bond Fund B

Alpha Credit High Yield Bond Portfolio

BGF Fixed Income Global Opportunities Fund

37

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 38 of 53 PagelD: 20286

BGF Global High Yield Bond Fund

BGF Global Multi-Asset Income Fund Global High Yield

BGF US Dollar Bond Fund

BGF US Dollar High Yield Bond Fund

BGIS Income Strategies Portfolio

iShares $ High Yield Corporate Bond UCITS ETF

iSahres 0-5 Year High Yield Corporate Bond ETF

iShares B ~ Ca Rated Corporate Bond ETF

iShares Core 10+ Year USD Bond ETF

iSahres Core 1-5 Year USD Bond ETF

iShares Core Total USD Bond Market ETF

iShares Edge U.S. Fixed Income Balanced Risk ETF

iShares Global High Yield Corp Bond CHF Hedged UCITS ETF
iShares Global High Yield Corp Bond GBP Hedged UCITS ETF
iShares Global High Yield Corp Bond UCITS ETF

iShares iBoxx $ High Yield Corporate Bond ETF

iShares Short Duration High Income ETF (CAD-Hedged)
iShares U.S. High Yield Bond Index ETF (CAD-Hedged)
iShares U.S. High Yield Fixed Income Index ETF (CAD-Hedged)
iShares USD Short Duration High Yield Corporate Bond UCITS ETF
iShares US & Intl High Yield Corp Bond ETF

Master Total Return Portfolio of Master Bond LLC

Multi-Color Fund (Exclusively for Qualified Institutional Investors with
Re-sale Restriction for the Japanese Investors)

Obsidian Fund (Ireland)

R3 Capital partners Master, L.P.

38

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 39 of 53 PagelD: 20287

Relative Value Trading Account

Strategic Income Opportunities Bond Fund

U.S. Core Plus Bond Fund

U.S. High Yield Bond Index Non-Lendable Fund B
U.S. Long Corporate Bond Fund

U.S. Long Credit Bond Fund

iv) BloombergSen Partners Fund LP and BloombergSen Master Fund LP v.
Valeant Pharmaceuticals International, Inc., et al., No. 3:16-cv-07212 (D.N.J.
Oct. 13, 2016)

BloombergSen Partners Fund LP
BloombergSen Master Fund LP

v) BlueMountain Foinaven Master Fund L.P., et al. v. Valeant Pharmaceuticals
International, Inc., et al., No 3:16-cv-07328 (D.N.J. Oct. 14, 2016)

BlueMountain Foinaven Master Fund L.P.
BlueMountain Guadalupe Peak Fund L.P.
BlueMountain Logan Opportunities Master Fund L.P.
BlueMountain Montenvers Master Fund SCA Sicav-Sif
BlueMountain Credit Alternatives Master Fund L.P.
BlueMountain Kicking Horse Fund L.P.

BlueMountain Long/Short Equity Master Fund L.P.
BlueMountain Timberline Ltd.

vi) The Boeing Company Employee Retirement Plans Master Trust and the
Boeing Company Employee Savings Plan Master Trust v. Valeant

39

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 40 of 53 PagelD: 20288

Pharmaceuticals International, Inc., et al., No. 3:17-cv-07636 (D.N.J. Sept. 28,
2017)

The Boeing Company Employee Retirement Plans Master Trust
The Boeing Company Employee Savings Plan Master Trust

vil) Brahman Partners II, L.P., et al. v. Valeant Pharmaceuticals International,
Inc., et al., No. 3:18-cv-00893 (D.N.J. Jan. 22, 2018)

Brahman Partners II, L.P.

Brahman Capital Corp.

BH Investment Fund, L.L.C.

Brahman Partners II Offshore, Ltd.

Brahman Institutional Partners, L.P.

Brahman Partners HI, L.P.

Brahman Partners IV, L.P.

Brahman C.P.F. Partners, L.P.

Brahman Partners TV (Cayman), Ltd.

East 71, Ltd.

vill) Colonial First State Investments Limited As Responsible Entity for

Commonwealth Global Shares Fund |, et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:18-cv-00383 (D.N.J. Jan. 10, 2018)

Colonial First State Investments Limited As Responsible Entity for
Commonwealth Global Shares Fund 1

Colonial First State Investments Limited As Responsible Entity for
Commonwealth Global Share Fund 13

Colonial First State Investments Limited As Repsonsible Entity for
Commonwealth Specialist Fund 34

ix) Discovery Global Citizens Master Fund, Ltd., et al. v. Valeant
Pharmaceuticals International, Inc., et al., No. 3:16-cv-07321 (D.N.J. Oct. 14,
2016)

Discovery Global Citizens Master Fund, Ltd.

40

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 41 of 53 PagelD: 20289

Discovery Global Focus Master Fund, Ltd.
Discovery Global Macro Master Fund, Ltd.
Discovery Global Opportunity Master Fund, Ltd.

x) Equity Trustees Limited as Responsible Entity for T. Rowe Price Global
Equity Fund v. Valeant Pharmaceuticals International, Inc., et al., No. 3:16-
cv-06127 (D.N.J. Sept. 26, 2016)

Equity Trustees Limited as Responsible Entity for T. Rowe Price Global
Equity Fund

Voya Partners, Inc., On Behalf of Vy T. Rowe Price Growth Equity
Portfolio

Jnl Series Trust

Jnl Strategic Income Fund LLC

Jackson Variable Series Trust

Dow Corning Employee Retirement Plan Master Trust
The Milliken Retirement Plan

Penn Series Funds, Inc.

Foreign & Colonial Investment Trust Plc

Minnesota Life Insurance Company

Securian Funds Trust

Conagra Foods Retirement Income Savings Plan

Conagra Foods Retirement Income Savings Plan For Hourly Rate
Production Employees

City of Tallahassee Pension Plan
Teacher Retirement System of Texas

xi) Forsta AP-Fonden, et al. v. Valeant Pharmaceuticals International, Inc., et al.,
No. 3:17-cv-12088 (D.N.J. Nov. 27, 2017)

Forsta AP-Fonden

Stichting Bedrijfstakpensioenfonds voor het Schilders

4]

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 42 of 53 PagelD: 20290

Afwerkingsen Glaszetbedrijf

Stichting PGGM Depositary

Contra Costa County Employees Retirement Association
Pacific Select Fund

Pacific Funds Series Trust

xii)GMO Trust, et al. v. Valeant Pharmaceuticals International, Inc., et al., No.
3:18-cv-00089 (D.N.J. Jan. 3, 2018)

GMO Trust

GMO Alpha Only Fund

GMO Benchmark Free Fund

GMO Implementation Fund

GMO Developed World Stock Fund

GMO International Large/Mid Cap Equity Fund
GMO International Equity Fund

GMO Tax-Managed International Equities Fund
GMO Funds PLC

GMO Global Equity Allocation Investment Fund
GMO World Equity Allocation Investment Fund PLC
GMO Global Real Return (UCITS) Fund

GMO Offshore Master Protfolios If Ltd.

GMO Event-Driven master Portfolio

GMO Global Equity Trust

GMO Master Portfolios (Onshore), L.P.

GMO Mean Reversion Fund (Onshore)

GMO Tax-Managed Global Balanced Portfolio

GMO Mean Reversion Special Solution Fund, L.P.

42

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 43 of 53 PagelD: 20291

Xl)

Hound Partners Offshore Fund, LP, et al. v. Valeant Pharmaceuticals

International, Inc., et al., No. 3:18-cv-08705 (Filed S.D.N.Y. Jan. 4, 2018;
transferred D.N.J. April 24, 2018)

xiv)

Hound Partners Offshore Fund, LP
Hound Partners Long Master, LP
Hound Partners Concentrated Master, LP

Incline Global Master LP, et al. v. Valeant Pharmaceuticals International,

Inc., et al., No. 3:16-cv-07494 (D.N.J. Oct. 18, 2016)

Incline Global Master LP

Incline Global ELS LP

xv) Janus Aspen Series, et al., v. Valeant Pharmaceuticals International, Inc., et
al., No. 3:16-cv-07497 (D.N.J. Oct. 18, 2016)

Janus Aspen Series

Janus Aspen Balanced Portfolio

Janus Aspen Forty Portfolio

Janus Aspen Global Research Portfolio

Janus Aspen Janus Portfolio

Janus Capital Funds PLC

Janus Capital Funds PLC Janus High Yield Fund

Janus Capital Funds PLC Janus Balanced Fund

Janus Capital Funds PLC Janus Global High Yield Fund
Janus Capital Funds PLC Janus Global Life Sciences Fund
Janus Capital Funds PLC Janus Global Research Fund
Janus Capital Funds PLC Janus US Fund

Janus Capital Funds PLC Janus US Twenty Fund

Janus Institutional Concentrated Growth Portfolio

Janus Investment Fund

43

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20

Janus Balanced Fund

Janus Forty Fund

Janus Fund

Janus Global Life Sciences Fund

Janus Global Research Fund

Janus High-Yield Fund

Janus Capital Group Inc.

Concentrated Growth Management Account

Janus Global Life Sciences Managed Account

Page 44 of 53 PagelD: 20292

xvi) Lord Abbett Investment Trust, et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:17-cv-06365 (D.N.J. Aug. 23, 2017)

Lord Abbett Investment Trust - Lord Abbett Short Duration Income Fund

Lord Abbett Bond-Debenture Fund, Inc.

Lord Abbett Investment Trust - Lord Abbett high Yield Fund

Lord Abbett Series Fund - Bond Debenture Portfolio

Lord Abbett Investment Trust - Lord Abbett Inflation Focused Fund

Lord Abbett Investment Trust - Total Return Fund

Lord Abbett Investment Trust - Lord Abbett Income Fund

Lord Abbett Passport Portfolios Ple - Lord Abbett Short Duration Income

Fund

Lord Abbett Passport Portfolios Plc - Lord Abbett High Yield Fund

Lord Abbett Series Fund - Total Return Portfolio

Lord Abbett Passport Portfolios Plc - Lord Abbett Multi Sector Income

Fund

Lord Abbett Short Duration Credit Trust

Lord Abbett Series Fund - Short Duration Income Portfolio

44

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 45 of 53 PagelD: 20293

Lord Abbett Passport Portfolios Plc - Lord Abbett Strategic Income Fund
Lord Abbett Passport Portfolios Plc - Lord Abbett Total Return Fund

xvii) MSD Torchlight Partners, L.P., et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:16-cv-07324 (D.N.J. Oct. 14, 2016)

MSD Torchlight Partners, L.P.
MSD Torchlight Partners (MM), L.P.

xvilt) Northwestern Mutual Life Insurance Co., et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:18-cv-15286 (D.N.J. Oct. 24, 2018)

Northwestern Mutual Life Insurance Co.
Northwestern Mutual Series Fund, Inc. - High Yield Bond Portfolio

Northwestern Mutual Series Fund, Inc. — Research International Core
Portfolio

xix) Okumus Opportunistic Value Fund, Ltd. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:17-cv-06513 (D.N.J. Aug. 29, 2017)

Okumus Opportunistic Value Fund, Ltd.

xx) Pentwater Equity Opportunities Master Fund Ltd., et al. v. Valeant
Pharmaceuticals International, Inc., et al., No. 3:17-cv-07552 (D.N.J. Sept. 27,
2017)

Pentwater Equity Opportunities Master Fund Ltd

Pentwater Event Driven Cayman Fund Ltd

Pentwater Merger Arbitrage Master Fund Ltd

PWCM Master Fund Ltd

Oceana Master Fund Ltd

LMA SPC for an on behalf of MAP 98 Segregated Portfolio

xx1) Principal Funds, Inc., et al. v. Valeant Pharmaceuticals International, Inc.,
et al., No. 3:16-cv-06128 (D.N.J. Sept. 27, 2016)

Principle Funds, Inc.

Principal Variable Contracts Funds, Inc.

45

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 46 of 53 PagelD: 20294

xxii) The Prudential Insurance Company of America, et al. v. Valeant
Pharmaceuticals International, Inc., et al., No. 3:18-cv-01223 (D.N.J. Jan. 29,
2018)

Prudential Financial, Inc.

The Prudential Insurance Company of America
Prudential Legacy Insurance Company of New Jersey
Pruco Life Insurance Company

Prudential Arizona Reinsurance Universal Company
Prudential Annuities Life Assurance Corporation

Pru Trust Company Collective Trust

Prudential Global Investment Management, Inc. (f/k/a Prudential
Investment Management, Inc.)

Advanced Series Trust

Prudential Investment Portfolios, Inc.
Prudential Investment Portfolios 3
Prudential Investment Portfolios, Inc. 10
Prudential Investment Portfolios, Inc. 15
Prudential Investment Portfolios 16
Prudential Investment Portfolios, Inc. 17
Prudential Investment Portfolios 18
Prudential Jennison Mid-Cap Growth Fund, Inc.
Prudential Sector Funds, Inc.

Prudential Jennison Blend Fund, Inc.
The Prudential Series Fund

Prudential Bank and Trust

Prudential Retirement Insurance and Annuity Company

46

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 47 of 53 PagelD: 20295

Vailsburg Fund LLC
The Target Portfolio Trust

xxiii) The Regents of the University of California v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:17-cv-13488 (D.N.J. Dec. 21, 2017)

The Regents of the University of California

xxiv) State Board of Administration of Florida v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:17-cv-12808 (D.N.J. Dec. 7, 2017)

State Board of Administration of Florida

xxv) TT. Rowe Price Growth Stock Fund Inc., et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:16-cv-05034 (D.N.J. Aug. 15, 2016)

T. Rowe Price Growth Stock Fund, Inc.
T. Rowe Price Blue Chip Growth Fund, Inc.

T. Rowe Price Institutional Large-Cap Growth Fund, A Series of T. Rowe
Price Institutional Equity Funds, Inc.

T. Rowe Price Health Sciences Fund, Inc.
T. Rowe Price Growth Stock Trust

T. Rowe Price Blue Chip Growth Trust
T. Rowe Price Value Fund, Inc.

T. Rowe Price Institutional Large-Cap Core Growth Fund, A Series Of T.
Rowe Price Institutional Equity Funds, Inc.

T. Rowe Price Funds Sicav On Behalf of its Subfund, T. Rowe Price
Funds Sicav-US Large Cap Growth Equity Fund

T. Rowe Price Blue Chip Gorwth Portfolio, a Series of T. Rowe Price
Equity Series, Inc.

T. Rowe Price Health Sciences Portfolio, A Series of T. Rowe Price
Equity Series, Inc.

T. Rowe Price U.S. Equities Trust

T. Rowe Price New America Growth Fund

47

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 48 of 53 PagelD: 20296

T. Rowe Price Funds Sicav On Behalf of its Subfund, T. Rowe Price
Funds Sicav-US Blue Chip Equity Fund

T. Rowe Price U.S. Value Equity Trust
T. Rowe Price Balanced Fund, Inc.

T. Rowe Price Personal Strategy Growth Fund, A Series of T. Rowe Price
Personal Strategy Funds, Inc.

T. Rowe Price Personal Strategy Balanced Fund, A Series of T. Rowe
Price Personal Strategy Funds, Inc.

T. Rowe Price Personal Strategy Income Fund, A Series of T, Rowe Price
Personal Strategy Funds, Inc.

T. Rowe Price Funds Sicav On Behalf of its Subfund, T. Rowe Price
Funds Sicav-Global Growth Equity Fund

T. Rowe Price Institutional Global Growth Equity Fund, A Series of T.
Rowe Price Institutional International Funds, Inc.

T. Rowe Price U.S. Large-Cap Core Growth Equity Pool

T. Rowe Price Global Gorwth Stock Fund, a Series of T. Rowe Price
International Funds, Inc.

T. Rowe Price Personal Strategy Balanced Portfolio, A Series of T. Rowe
Price Equity Series, Inc.

T. Rowe Price New America Growth Portfolio, a Series of T. Rowe Price
Equity Seires, Inc.

T. Rowe Price Global Growth Equity Pool
Alleghany Corporation

Alleghany Insurance Holdings LLC
Capitol Indemnity Corporation

Capitol Specialty Insurance Corporation
Pacific Compensation Insurance Company
Platte River Insurance Company

Rsui Indemnity Company

48

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 49 of 53 PagelD: 20297

Transatlantic Reinsurance Company

xxvi) VALIC Company I, et al. v. Valeant Pharmaceuticals International, Inc. et
al., No. 3:16-cv-07496 (D.N.J. Oct. 18, 2016)

VALIC Company I
VALIC Company II
Sunamerica Senior Floating Rate Fund, Inc.

Garrett F. Bouton, Carl D. Covitz, Peter A. Harbeck, Jane Jelenko, Gilbert
T. Ray, Allan L. Sher and Bruce G. Willison as trustees of the Sunamerica
Series Trust and Seasons Series Trust

Dr. Judith L. Craven, William F. Devin, Richard W. Grant, Stephen J.
Gutman and Peter A. Harbeck as trustees of Sunamerica Income Funds

xxvil) Maverick Neutral Levered Fund, Ltd, et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 3:19-cv-18473 (D.N.J. Feb, 28, 2020)

Maverick Neutral Levered Fund, Ltd.
Maverick Fund, L.D.C.

Maverick Fund HU, Ltd.

Maverick Long Enhanced Fund, Ltd.
Maverick Long Fund, Ltd.

Maverick Select Fund, Ltd.

Maverick Fund USA, Ltd.

Xxvill) James M. Templeton, et al. v. Valeant Pharmaceuticals International, Inc.,
et al., No. 20-cv-05478 (D.N.J. May 3, 2020)

James M. Templeton, individually and as trustee for the James M.
Templeton Revocable Trust

Donna T. Sharman, individually and as trustee for the Donna T. Sharman
Trust

Peter A. R. Sharman, individually and as trustee for the Peter A. R.
Sharman Revocable Trust

Bahaa Aly

49

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 50 of 53 PagelD: 20298

Tina Davis
Philip Garland
Erinch Ozada
Tim Lao
Tsong-Toh Yang

xxix) GIC Private Ltd. v. Valeant Pharmaceuticals International, Inc., No. 2:20-
cv-07460 (D.N.J. June 18, 2020)

GIC Private Ltd.

xxx) USAA Mutual Funds Trust, et al. v. Valeant Pharmaceuticals
International, Inc., et al., No. 2:20-cv-07462 (D.N.J. June 17, 2020)

USAA Mutual Funds Trust on behalf of its series USAA Aggressive
Growth Fund, USAA Cornerstone Aggressive Fund, USAA Cornerstone
Moderate Fund, USAA Cormerstone Moderately Aggressive Fund, USAA

Moderately Conservative Fund, USAA Flexible Income Fund, USAA
High Income Fund, USAA Income Fund, and USAA International Fund

Internationale Kapitalanlagegesellschaft mbH
b) Defendants

i) Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health Companies
Inc.)

ii) J. Michael Pearson

iii) Howard Schiller

iv) Robert L. Rosiello

v) Deborah Jorn

vi) Ari S. Kellen

vii) Tanya Carro

viii) PricewaterhouseCoopers LLP
3) Third-Party Payor Action

a) Plaintiffs (subject to footnote 1, above)

50
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 51 of 53 PagelD: 20299

i) AirConditioning and Refrigeration Industry Health and Welfare Trust Fund
ii) Fire and Police Health Care Fund, San Antonio
iii) Plumbers Local Union No. | Welfare Fund

iv) New York Hotel Trades Council & Hotel Association of New York City, Inc.
Health Benefits Fund

v) Detectives Endowment Association of New York City
b) Defendants

i) Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health Companies
Inc.)

ii) Philidor Rx Services, LLC
iii) Andrew Davenport

iv) Estate of Matthew Davenport

31

 

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 52 of 53 PagelD: 20300

Exhibit B: Deposition Background Questionnaire

Please answer the following questions completely and accurately to the best of your
recollection. If a question does not apply, please state “n/a”. Please do not leave any
questions blank. If you need extra space to answer any of the questions, please use
additional sheets of paper and indicate the number and letter of the question you are
answering. If you wish, you may enclose a resume, professional biography, or curriculum
vitae, and to the extent that document contains information answering some or all of any
question, you may reference that document in answering the question instead of restating
the information contained there.

I. Please provide the following information:
A. Please state your name.
B. Please state each post-secondary educational institution you

attended, the degree(s), if any, you obtained from that institution,
the year you received it, and any major, concentration, or
specialization.

Cc, Please list any professional license you hold or have held (including
any accounting license, securities license, or admission to practice
law in any jurisdiction); the licensing jurisdiction, and the dates you
have held the license.

D, Please list each full-time position you have held for at least one year,
dating from your graduation from college or completion of pre-
college education to the present, excluding any position held at any
party entity or affiliate. For each position, please state your dates of

52

 
Case 3:15-cv-07658-MAS-LHG Document 638 Filed 12/01/20 Page 53 of 53 PagelD: 20301

employment, your employer, the city of your workplace, and each
title you held.

2. Please answer the following questions for each position you held at any
party entity or affiliate, in chronological order:

A. State the entity, department, business unit, operating segment and/or
subsidiary you were employed by, and the location where you
worked.

B. State your initial title and any changes in title thereafter.

Cc, State your dates of employment and the dates you held different
titles.

53

 
